Citation Nr: 1016035	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for fatigue, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, has been received.

3.  Entitlement to service connection for elevated blood 
pressure, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for neurological 
impairment of the upper and lower extremities, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970, and from September 1990 to March 1991.

The RO previously denied claims for service connection for 
headaches and fatigue in July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2009 rating decision in which the RO, inter 
alia, denied service connection for claimed neurological 
impairment of the upper and lower extremities and 
hypertension, to include pursuant to 38 U.S.C.A. § 1117; as 
well as declined to reopen claims for service connection for 
headaches and fatigue, each to include pursuant to 38 C.F.R. 
§ 1117.  In March 2009, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2009, and the Veteran filed a hearing request in 
August 2009 that has been accepted by the Board as his 
substantive appeal (in lieu of a VA Form 9, Appeal to the 
Board of Veterans' Appeals).

In October 2009, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In a July 2003 rating decision, the RO denied service 
connection for fatigue and headaches, to include pursuant to 
38 U.S.C. § 1117; the Veteran did not perfect an appeal of 
that decision.

3.  No new evidence associated with the claims file since the 
July 2003 denial of service connection for fatigue, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, to include pursuant to 
38 U.S.C. § 1117, or raises a reasonable possibility of 
substantiating that claim.

4.  No new evidence associated with the claims file since the 
July 2003 denial of service connection for headaches, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, to include pursuant to 
38 U.S.C. § 1117, or raises a reasonable possibility of 
substantiating that claim.

5.  The Veteran's elevated blood pressure has been diagnosed 
as hypertension (and has not been attributed to undiagnosed 
illness or other medically unexplained chronic multi-symptom 
illness), and there is no competent medical evidence of a 
nexus between diagnosed hypertension and service.

6.  The Veteran's neurological impairment of the upper and 
lower extremities has been diagnosed as neuropathy (and has 
not been attributed to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), and there is no 
competent medical evidence of a nexus between diagnosed 
neuropathy and service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service 
connection for fatigue and headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As the evidence received since the RO's July 2003 denial 
of service connection for fatigue to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is not new and material, the 
criteria for reopening the claim for service connection are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  As the evidence received since the RO's July 2003 denial 
is not new and material, the criteria for reopening the claim 
for service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for service connection for elevated blood 
pressure, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2009).

5.  The criteria for service connection for neurological 
impairment of the upper and lower extremities, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the Veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2008 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The letter also contained 
notice consistent with the requirement contained in Kent.  
The February 2009 rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Hence, the September 2008 letter-which meets the content of 
notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
private, and VA treatment records, and the reports of 
December 2002 and January 2003 examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's October 2009 Board hearing, along 
with various written statements provided by the Veteran and 
by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with any of the claims is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Authority

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which develop to a 
compensable degree (10 percent for hypertension) within a 
prescribed period after discharge from service (one year for 
hypertension), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense, of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

III.	Analysis

A.	  Requests to Reopen Claims for Service Connection 
for Fatigue and Headaches

In a July 2003 rating decision, the RO denied service 
connection for fatigue and headaches, claimed as due to 
undiagnosed illness.  

The evidence of record at the time of the RO's denial 
pertinent to these claims included the service treatment 
records, VA treatment records, private treatment records, and 
the reports of December 2002 and January 2003 VA 
examinations.

The Veteran's separation document, dated in March 1991, shows 
that he participated in Operation Desert Shield/Storm from 
September 1990 to March 1991.  A service treatment record 
dated in September 1990 shows that the Veteran was in Saudi 
Arabia.

An October 1992 VA outpatient treatment record shows that the 
Veteran complained of increased tiredness.  He noticed this 
for the last two months.

Private treatment records dated in January 1995, June 2001, 
August 2001, and January 2002, show that the Veteran 
complained of headaches and fatigue.

In a May 2001 written statement, the Veteran's private 
physician, R.H., M.D., indicated that the Veteran had a 
pituitary adenoma.  He had complained of fatigue for the last 
six months.  Following examination, it was Dr. H's opinion 
that the Veteran was probably significantly subthyroid.

A May 2001 private record shows the Veteran was diagnosed 
with a pituitary tumor with optic chyism compression and 
hypopituitarism and underwent transsphenoidal approach and 
resection of the pituitary tumor.

In a September 2001 written statement, Dr. H indicated that 
he discussed with the Veteran that he did not know exactly 
how the insulin resistance syndrome produced fatigue, but it 
definitely did.  As the insulin resistance syndrome was 
worsening, the fatigue can be more severe.  Dr. H stated that 
he could not tell the Veteran why the symptom occurs.  It was 
seen in the insulin resistance syndrome.

In a December 2001 written statement, J.H., M.D., a private 
physician indicated that the Veteran's symptoms of headaches 
and fatigue began in early 2001.  

In a February 2002 written statement, J.M., M.D., a private 
physician, indicated that the Veteran continued to experience 
fatigue.  He opined that the fatigue was probably more 
related to the Veteran's panhypopituitary state.

A May 2002 Persian Gulf War questionnaire indicates that the 
Veteran reported experiencing chronic fatigue and headaches.

In December 2002, the Veteran underwent VA examination for 
joints.  He complained of fatigue and headaches.  He began to 
experience profound fatigue two or three years ago.  He was 
diagnosed has having a tumor of his pituitary area.  Surgical 
excision of the tumor was performed in May 2001.  His fatigue 
persisted.  He also experienced frequent headaches.  The 
diagnosis was that the Veteran's symptoms were not 
attributable to any known clinical diagnosis of his axial or 
appendicular musculoskeletal system.

In December 2002, the Veteran underwent VA examination for 
digestive conditions.  He had some headaches prior to his May 
2001 surgery and some after.  Fatigue was also noted prior to 
the surgery but persisted since then.

In January 2003, the Veteran underwent VA examination for 
neurological disorders.  He complained of fatigue and 
headaches.  The symptoms began in early 2001.  These symptoms 
did not improve following his May 2001 surgery.  Sharp 
headaches occurred in the front and back of the head.  They 
lasted from thirty minutes to eight hours.  He had at least 
two of these headaches on a daily basis.  Fatigue was also a 
problem, and the Veteran took daily naps.  Following 
examination, the impression was that headaches and fatigue 
were subjective in nature, and there was no objective way of 
verifying them.  While each of these symptoms could occur in 
a variety of clinical conditions, taken all together and with 
the clinical evaluation and the workup done so far, it did 
not suggest any clear etiology.  As such, the Veteran has an 
undiagnosed set of symptoms.  Thus, it was as likely as not 
that the symptoms were related to environmental hazard 
exposure during the Gulf War.

In an April 2003 VA addendum, the January 2003 examiner 
indicated that the Veteran's headaches were likely related to 
his pituitary condition, while the other symptoms may be 
considered part of an undiagnosed illness.

In the July 2003 rating decision, the RO noted, with respect 
to fatigue, that it had been attributed to diagnosed 
panhypopituitarism, for which he was receiving medication; 
and that there were no indication of pathological findings, 
signs or symptoms, treatment, or diagnosis of fatigue or 
panhypopituitarism in service.  As for headaches, the RO 
explained headaches were associated with a known clinical 
diagnosis of a pituitary condition, and service records were 
negative for any findings, symptoms, treatment, or diagnosis 
of headaches.  

The Veteran filed a NOD in February 2004, and the RO issued 
an SOC in September 2005; however, the Veteran did not 
perfect an appeal of the July 2003 decision with the filing 
of a timely substantive appeal.  See 38 C.F.R. § 20.200.

Hence, the decision is final as to the evidence then of 
record as to that issue, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 U.S.C.A. 
§§ 3.104, 20.302, 20.1103

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims as regards headaches 
and fatigue in September 2008.  Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here, the RO's July 2003 
denial) to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the July 2003 rating 
decision includes an October 2006 VA outpatient treatment 
record, which indicates that the Veteran continues to 
complain of headaches.  Following examination, the VA 
clinician opined that a lot of the headaches were related to 
allergies and sinus problems.

A March 2007 VA outpatient record shows the Veteran 
complained of headaches all the time because of his other 
medical problems.

A July 2008 VA report of a CT scan of the head gave an 
impression of no acute findings and no change.

In August 2008, the Veteran underwent Persian Gulf registry 
examination.  His past medical history included chronic 
fatigue and chronic headaches.  The Veteran complained of 
constant headaches.  Following examination, the assessment 
was fatigue.  The examiner discussed with the Veteran how 
chronic fatigue syndrome was one of the things that is 
recognized as occurring following Desert Storm.

A September 2008 VA outpatient record shows the Veteran 
continued to complain of fatigue and chronic headaches.

During the October 2009 Board hearing, the Veteran testified 
that he experienced fatigue and headaches.

The Board notes that the only medical evidence received since 
the July 2003 rating decision consists of records reflecting 
that the Veteran has continued to complain of headaches and 
fatigue.  However, these records include no comment or 
opinion even suggesting that the headaches or fatigue are 
attributable to an undiagnosed illness or are otherwise 
related to military service.  While this evidence can be 
considered "new," in that it was not before the RO in July 
2003, it is not "material" for purposes of reopening the 
claim.  As indicated, the medical new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claims or raise a reasonable possibility of substantiating 
the claims.

The Board notes the August 2008 report of a Persian Gulf 
registry examination.  While the examiner noted the Veteran's 
fatigue, chronic fatigue syndrome was not diagnosed.  
Instead, the examiner only noted that she explained to the 
Veteran that chronic fatigue syndrome is one of the disorders 
recognized as occurring in Persian Gulf War veterans.  All 
other evidence shows only continued complaints of headaches 
and fatigue, which were attributed to known diagnoses.

As for additionally-received statements reflecting the 
Veteran's contentions-to include those advanced through his 
representative-as to a relationship between fatigue and 
headaches and Persian Gulf War service, the Board points out 
that such lay evidence also provides no basis to reopen 
either claim.  The Veteran, as a layperson, is competent to 
report on matters observed or within her personal knowledge, 
such as his symptoms.  See, e.g.,  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As neither the Veteran nor his representative is 
shown to have appropriate medical training and expertise, 
neither can competently render a probative (i.e., persuasive) 
opinion on the medical matters upon which each claim turns. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Therefore, where, as here, resolution of the claims turn on 
medical matters, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
headaches and fatigue, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, are not met, and that the July 2003 RO 
denial of these claims remains final.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.	Service Connection for Elevated Blood Pressure 
and Neurological Impairment

In addition to the legal authority noted above, the Board 
points out that effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through 
December 31, 2011 (for qualifying chronic disabilities that 
become manifest to a degree of 10 percent or more after 
active duty in the Southwest Asia theater of operations).  
See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic 
disability must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for 
either claimed elevated blood pressure or neurological 
impairment of the upper and lower extremities is not 
warranted.

In a March 1991 Report of Medical History, the Veteran denied 
a history of high or low blood pressure.

In November 2001, the Veteran underwent nerve conduction 
studies.  The conclusion, following evaluation was normal 
upper and lower extremity nerve conduction studies.

In a February 2002 written statement, Dr. M indicated that 
the Veteran had an unsteady gait.

In May 2002, the Veteran completed a Persian Gulf War 
Syndrome Health Questionnaire.  With regard to symptoms 
associated with heart disease, the Veteran indicated that he 
experienced shortness of breath but did not indicate that he 
had high blood pressure.  He did report muscle ache and 
generalized muscle weakness.

An October 2006 VA outpatient treatment record shows that the 
Veteran had a medical history of hypertension.

A March 2007 VA outpatient record notes a previous history of 
hypertension and neuropathy in both feet.

In August 2008, the Veteran underwent VA Persian Gulf War 
examination.  He had a past medical history that included 
hypertension and neuropathy.  The Veteran described tingling 
of the fifth digits of both hands and somewhat in his feet.  
His feet were numb but hypersensitive if he stepped on 
anything.

The medical evidence clearly reflects that the Veteran's 
elevated blood pressure and neurological impairment have each 
been attributed to a known clinical diagnosis, i.e., 
hypertension and neuropathy, respectively (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness).  Other references to neurological 
symptoms include no diagnosis and indicate that there were no 
objective indications of a qualifying disability of elevated 
blood pressure or a neurological impairment.  The Board 
accepts the medical evidence as probative evidence on the 
question of diagnosis, and neither the Veteran nor his 
representative has presented or identified any existing 
medical evidence to support a finding that his elevated blood 
pressure or neurological impairment are, in fact, 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness.  

Under these circumstances, the Board finds that service 
connection for claimed elevated blood pressure and for 
neurological impairment of the upper and lower extremities, 
pursuant to the provisions of 38 U.S.C. § 1117, is precluded.

The Board also notes that the record presents no basis for a 
grant of service connection for hypertension or neuropathy-
the diagnosed disabilities to which the Veteran's elevated 
blood pressure and neurological impairment of the extremities 
have been related.   See 38 U.S.C.A. § 1113(b) (nothing in 38 
U.S.C.A. § 1117 prevents the grant of service connection on a 
direct incurrence basis); 38 C.F.R. § 3.303.

The Veteran's service medical records include no mention of 
any high blood pressure or neurological diagnoses or 
symptoms.  There also is no medical opinion evidence that 
there exists a medical nexus either the diagnosed 
hypertension or neuropathy.  

The Board notes that, during his Board hearing, the Veteran 
testified that the VA examiner who conducted his Persian Gulf 
War examination told him that his disabilities were related 
to experimental drugs he was given while in service.  
However, neither that examination report, nor any other 
document in the claims file contains any indication that an 
opinion was given that related any of the Veteran's 
disabilities to drugs he was given in service.  The Veteran's 
unsupported assertions of what an examiner allegedly told him 
does not, in and of itself, constitute medical evidence of 
the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Moreover, neither the Veteran nor his 
representative has presented, or even alleged that there 
exists, any written medical opinion to support either claim.

In addition to the medical evidence, the Board has carefully 
considered the Veteran's and his representative's 
contentions.  As explained above, however, neither the 
Veteran nor his representative has the medical training or 
expertise to competently provide a medical opinion addressing 
the matters upon which these claims turns.  See Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 186.   Hence, lay 
assertions as to the nature and etiology of the Veteran's 
complaints of elevated blood pressure and neurological 
impairment have no probative value.

For all the foregoing reasons, the Board concludes that the 
claims for service connection for elevated blood pressure and 
neurological impairment of the upper and lower extremities, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for fatigue, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, the appeal as to 
this matter is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for headaches, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, the appeal as to 
this matter is denied.

Service connection for elevated blood pressure, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for neurological impairment of the upper 
and lower extremities, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


